DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-5 of US Application No. 17/094,329 are currently pending and have been examined. Applicant amended claims 1, 4, and 5.

Response to Arguments/Amendments
Applicant’s arguments, SEE REMARKS, filed 08 April 2022, regarding the rejections of claims 1-5 under 35 USC § 101 have been fully considered but are not persuasive. The previous rejections are maintained. Applicant argues that the newly-added limitation “transmit mesh map data in which the state of the mesh is the update status to one or more vehicles equipped to provide data for updating the mesh map data” integrates the abstract idea into a practical application and/or recites significantly more than the abstract idea because transmitting mesh map data 1) is not incidental to the primary process and is not nominal or tangential, 2) has not been established by the office as well-known, 3) is significant, and 4) is not a requirement of all mental processes. Examiner respectfully disagrees.

Incidental to the primary process / Nominal or Tangential / Significant
	Applicant’s argument that the newly-added limitation is not incidental, nominal, or tangential and that the limitation is significant because “the step is necessary for the carrying of the updating of the data” (REMARKS) is not persuasive because the transmission of mesh map data is not used in updating the map data. As claimed, the transmitted data is merely transmitted to one or more vehicles. There is not recitation of actual use of the map data by the data-receiving vehicles. The newly-added limitation discloses that the vehicles are “equipped to provide data for updating the mesh map data”. However, this portion of the newly-presented limitation is merely an intended function of the vehicles. The claim does not recite transmitting data back to the processor and nor does the claim recite using any data resulting from the transmission to update the map data. Therefore, the claim never requires any use of the transmitted data in creating or updating mesh map data. The claims as currently drafted do not support Applicant’s main argument that transmitting the mesh map data is necessary for carrying out the updating of data. Since transmitting the data is not used in the claim for the process of updating the mesh map data, the limitation is incidental, tangential, and not significant to the primary purpose of creating the mesh map data.

Well-known
	Applicant’s argument that the Office has not establish that the limitation is well known is not persuasive because transmitting data over a network is well known.  The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity: receiving or transmitting data over a network. See MPEP 2106.05(d)(II). Transmitting map mesh data from a processor to a vehicle (i.e., another computer) is transmitting data over a network. Therefore, contrary to Applicant’s argument, transmitting map mesh data from the processor to a vehicle is a well-known function.

Required data output
	Applicant’s argument that all mental processes do not require transmitting mesh map data is not persuasive because all uses of the judicial exception require such data output. A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception. As claimed, all of the judicial exceptions identified in the § 101 rejection are performed by a processor. The result of the performed judicial exceptions must be output from the processor to be used or applied in a meaningful way. Therefore, all uses or applications of the identified mental processes as claimed require that the data be output from the processor. Therefore, transmitting the mesh map data is a drafting effort designed to monopolize the judicial exception, as it does not apply or use the judicial exception in any  manner that imposes a meaningful limit on the judicial exception.

	For all of the above reasons, the additional claim elements, including the newly-added limitation of transmitting map mesh data, do not integrate the abstract ideas into a practical application and/or recite significantly more than the abstract idea because the transmitting. The previous rejections under § 101 are maintained.
	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

A claim that recites an abstract idea, a law of nature, or a natural phenomenon is directed to a judicial exception.  Abstract ideas include the following groupings of subject matter, when recited as such in a claim limitation: (a) Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations; (b) Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and (c) Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion). See the 2019 Revised Patent Subject Matter Eligibility Guidance.
	In the instant application, independent claim 1 recites “set a plurality of first straight lines extending in a first direction and a plurality of second straight lines extending in a second direction that intersects with the first direction to thereby generate a plurality of meshes that are surrounded by the plurality of first straight lines and the plurality of second straight lines, and generate mesh map data including the plurality of meshes” (i.e., create grid lines on a map with pen and paper), “set a group L of points or line segments, which represent an update location, set a group V including the plurality of first straight lines, and set a group H including the plurality of second straight lines” (i.e., mentally grouping), “based on the group L, the group V, and the group H, which have been set: in a case in which the points or the line segments included in the group L overlap with any of the plurality of first straight lines included in the group V, set a status of a mesh corresponding to locations at which the plurality of first straight lines and the points or the line segments overlap as an update status, which indicates a state in which a data update of the mesh map data at the mesh is required” (i.e., mentally determination of overlapping and mentally setting a state based on the determination), “in a case in which the points or the line segments included in the group L overlap with any of the plurality of second straight lines included in the group H, set a status of a mesh corresponding to locations at which the plurality of second straight lines and the points or the line segments overlap as the update status” (i.e., mentally determination of overlapping and mentally setting a state based on the determination), “in a case in which the points or the line segments included in the group L do not intersect with any of the plurality of first straight lines included in the group V, set a status of a mesh of a location corresponding to a first straight line having an intersection point when a start point and an end point of the points or the line segments are projected in the 22second direction as the update status” (i.e., mentally determination of overlapping and mentally setting a state based on the determination), “in a case in which the points or the line segments included in the group L do not intersect with any of the plurality of second straight lines included in the group H, set a status of a mesh of a location corresponding to a second straight line having an intersection point when a start point and an end point of the points or the line segments are projected in the first direction as the update status” (i.e., mentally determination of overlapping and mentally setting a state based on the determination), “in a case in which the points or the line segments included in the group L intersect with any of the plurality of first straight lines included in the group V, set a status of a mesh corresponding to an intersection point with the first straight line and a status of a mesh adjacent to the mesh corresponding to an intersection point with the first straight line on the first straight line as the update status” (i.e., mentally determination of overlapping and mentally setting a state based on the determination), and “in a case in which the points or the line segments included in the group L intersect with any of the plurality of second straight lines included in the group H, set a status of a mesh corresponding to an intersection point with the second straight line and a status of a mesh adjacent to the mesh corresponding to an intersection point with the second straight line on the second straight line as the update status” (i.e., mentally determination of overlapping and mentally setting a state based on the determination). Independent claims 4 and 5 recite substantially similar limitations.  These claim limitations, when given their broadest reasonable interpretation, may be performed in the human mind.  Therefore, these limitations are abstract ideas and claims 1, 4 and 5 are directed to a judicial exception.
	Even when a judicial element is recited in the claim, an additional claim element(s) that integrates the judicial exception into a practical application of that exception renders the claim eligible under §101.  A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.  The following examples are indicative that an additional element or combination of elements may integrate the judicial exception into a practical application: 
the additional element(s) reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field; 
the additional element(s) that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
the additional element(s) implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; 
the additional element(s) effects a transformation or reduction of a particular article to a different state or thing; and 
the additional element(s) applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.  
Examples in which the judicial exception has not been integrated into a practical application include:
the additional element(s) merely recites the words ‘‘apply it’’ (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
the additional element(s) adds insignificant extra-solution activity to the judicial exception; and
the additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.
See the 2019 Revised Patent Subject Matter Eligibility Guidance.
In the instant application, claims 1, 4 and 5 do not recite additional elements that integrate the judicial exception into a practical application of that exception. Claim 1 recites the additional elements “a memory; and a processor coupled to the memory, the processor is configured to”. Claim 4 recites the additional elements “a data updating device comprising a 23memory and a processor coupled to the memory, the method comprising, by the process”. Claim 5 recites the additional elements “non-transitory storage medium that stores a data updating program that causes a computer to execute processing, the processing including”. The claims recite the “one or more processors” at a high level.  The processor and memory, collectively, are merely a generic computer. The processor(s) is merely used as a tool to perform the abstract idea. Further, the claims recite “transmit mesh map data in which the state of the mesh is the update status to one or more vehicles equipped to provide data for updating the mesh map data”. Receiving and outputting data is insignificant extra-solution activity, which is not enough to integrate the judicial exception into a practical application. Transmitting the mesh map data is outputting data, which does not integrate the judicial exception into a practical application.  These steps, individually or collectively, are not meaningful limitations on the judicial exception.  Therefore, claims 1, 4 and 5 do not recite additional elements that integrate the judicial exception into a practical application of that exception.
Finally, even when a judicial element is recited in the claim, an additional claim element(s) that amounts to significantly more than the judicial exception renders the claim eligible under §101. Examples that are not enough to amount to significantly more than the abstract idea include 1) mere instructions to implement the abstract idea on a computer, 2) simply appending well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well understood, routine and conventional activities previously known to the industry, 3) adding insignificant extra-solution activity to the judicial exception, and 4) generally linking the use of the judicial exception to a particular technological environment or field of use are not enough to amount to significantly more than the abstract idea.  Examples of generic computing functions that are not enough to amount to significantly more than the abstract idea include 1) performing repetitive calculations, 2) receiving, processing, and storing data, 3) electronically scanning or extracting data from a physical document, 4) electronic recordkeeping, 5) automating mental tasks, and 6) receiving or transmitting data over a network, e.g., using the Internet to gather data.
In the instant application, claims 1, 4 and 5 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  In this particular application, the same analysis above in determining whether the recited additional elements integrate the judicial exception into a practical application of that exception is applicable to determine if the additional elements amount to significantly more than the judicial exception. Further, the courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity: receiving or transmitting data over a network. See MPEP 2106.05(d)(II). Transmitting map mesh data from a processor to a vehicle (i.e., another computer) is transmitting data over a network. Therefore, transmitting map mesh data is well-understood, routine and conventional activity previously known in the industry.
Based on the above analysis, claims 1, 11 and 16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Claim 2 recites “split a line segment sequence representing a road link into line segments to thereby set the group L of a plurality of split line segments”, which may be performed mentally or with the aid of pen and paper. Claim 2 does not recite any new additional elements. Therefore, claim 2 does not recite additional elements that integrate the judicial exception into a practical application of that exception or amount to significantly more than the judicial exception.   

Claim 3 recites “update a status of each mesh corresponding to a part including the road link for which acquisition of data is required based on the group L, the group V, and the group H corresponding to the road link for which acquisition of data is required”, which may be performed mentally or with the aid of pen and paper. Claim 3 does not recite any new additional elements. Therefore, claim 3 does not recite additional elements that integrate the judicial exception into a practical application of that exception or amount to significantly more than the judicial exception.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON L TROOST whose telephone number is (571)270-5779. The examiner can normally be reached Mon-Fri 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Antonucci can be reached on 571-2709741. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON L TROOST/Primary Examiner, Art Unit 3666